[a104guaranty001.jpg]
EXHIBIT 10.4 GUARANTY OF NON-RECOURSE OBLIGATIONS This GUARANTY OF NON-RECOURSE
OBLIGATIONS (this "Guaranty"), dated as of September 20, 2019, is executed by
the undersigned ("Guarantor"), to and for the benefit of JONES LANG LASALLE
MULTIFAMILY, LLC, a Delaware limited liability company ("Lender"). RECITALS: A.
Pursuant to that certain Multifamily Loan and Security Agreement dated as of the
date hereof, by and between SIR JEFFERSON, LLC, a Delaware limited liability
company ("Borrower") and Lender (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the "Loan Agreement"), Lender is making a
loan to Borrower in the original principal amount of SEVENTY-THREE MILLION EIGHT
HUNDRED THOUSAND AND N0/100 DOLLARS ($73,800,000.00) (the "Mortgage Loan"), as
evidenced by that certain Multifamily Note dated as of the date hereof, executed
by Borrower and made payable to the order of Lender in the amount of the
Mortgage Loan (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the "Note"). B. The Note will be secured by, among
other things, a Security Instrument (as defined in the Loan Agreement)
encumbering the real property described in the Security Instrument (the
"Property"). C. Guarantor has an economic interest in Borrower or will otherwise
obtain a material financial benefit from the Mortgage Loan. D. As a condition to
making the Mortgage Loan to Borrower, Lender requires that Guarantor execute
this Guaranty. NOW, THEREFORE, in order to induce Lender to make the Mortgage
Loan to Borrower, and in consideration thereof, Guarantor agrees as follows:
AGREEMENTS: 1. Recitals. The recitals set forth above are incorporated herein by
reference as if fully set forth in the body of this Guaranty. 2. Defined Terms.
Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. Guaranty of Non-Recourse Obligations
Form 6015 Page 1 Fannie Mae 06-19 © 2019 Fannie Mae



--------------------------------------------------------------------------------



 
[a104guaranty002.jpg]
3. Guaranteed Obligations. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to Lender the full and prompt payment and performance
when due, whether at maturity or earlier, by reason of acceleration or
otherwise, and at all times thereafter, of: (a) all amounts, obligations and
liabilities owed to Lender under Article 3 (Personal Liability) of the Loan
Agreement (including the payment and performance of all indemnity obligations of
Borrower described in Section 3.03 (Personal Liability for Indemnity
Obligations) of the Loan Agreement and including all of Borrower's obligations
under the Environmental Indemnity Agreement); and (b) all costs and expenses,
including reasonable fees and out-of-pocket expenses of attorneys and expert
witnesses, incurred by Lender in enforcing its rights under this Guaranty. 4.
Survival of Guaranteed Obligations. The obligations of Guarantor under this
Guaranty shall survive any Foreclosure Event, and any recorded release or
reconveyance of the Security Instrument or any release of any other security for
any of the Indebtedness. 5. Guaranty of Payment; Community Property. Guarantor's
obligations under this Guaranty constitute a present and unconditional guaranty
of payment and not merely a guaranty of collection. If Guarantor (or any
Guarantor, if more than one) is a married person, and the state ofresidence of
Guarantor or Guarantor's spouse is a community property jurisdiction, Guarantor
( or each such married Guarantor, if more than one) agrees that Lender may
satisfy Guarantor's obligations under this Guaranty to the extent of all
Guarantor's separate property and Guarantor's interest in any community
property. 6. Obligations Unsecured; Cross-Default. The obligations of Guarantor
under this Guaranty shall not be secured by the Security Instrument or the Loan
Agreement. However, a default under this Guaranty shall be an Event of Default
under the Loan Agreement, and a default under this Guaranty shall entitle Lender
to be able to exercise all of its rights and remedies under the Loan Agreement
and the other Loan Documents. 7. Continuing Guaranty. The obligations of
Guarantor under this Guaranty shall be unconditional irrespective of the
genuineness, validity, regularity or enforceability of any provision of this
Guaranty, the Note, the Loan Agreement, the Security Instrument or any other
Loan Document. Guarantor agrees that performance of the obligations hereunder
shall be a primary obligation, shall not be subject to any counterclaim,
set-off, recoupment, abatement, deferment or defense based upon any claim that
Guarantor may have against Lender, Borrower, any other guarantor of the
obligations hereunder or any other Person, and shall remain in full force and
effect without regard to, and shall not be Guaranty of Non-Recourse Obligations
Form 6015 Page 2 Fannie Mae 06-19 © 2019 Fannie Mae



--------------------------------------------------------------------------------



 
[a104guaranty003.jpg]
released, discharged or affected in any way by any circumstance or condition
(whether or not Guarantor shall have any knowledge thereof), including: (a) any
furnishing, exchange, substitution or release of any collateral securing
repayment of the Mortgage Loan, or any failure to perfect any lien in such
collateral; (b) any failure, omission or delay on the part of Borrower,
Guarantor, any other guarantor of the obligations hereunder or Lender to conform
or comply with any term of any of the Loan Documents or failure of Lender to
give notice of any Event of Default; (c) any action or inaction by Lender under
or in respect of any of the Loan Documents, any failure, lack of diligence,
omission or delay on the part of Lender to perfect, enforce, assert or exercise
any lien, security interest, right, power or remedy conferred upon it in any of
the Loan Documents, or any other action or inaction on the part of Lender; (d)
any Bankruptcy Event, or any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, liquidation, marshaling of assets and
liabilities or similar events or proceedings with respect to Guarantor or any
other guarantor of the obligations hereunder, or any of their respective
property or creditors or any action taken by any trustee or receiver or by any
court in such proceeding; (e) any merger or consolidation of Borrower into or
with any entity or any sale, lease or Transfer of any asset of Borrower,
Guarantor or any other guarantor of the obligations hereunder to any other
Person; (f) any change in the ownership of Borrower or any change in the
relationship between Borrower, Guarantor or any other guarantor of the
obligations hereunder, or any termination of such relationship; (g) any release
or discharge by operation of law of Borrower, Guarantor or any other guarantor
of the obligations hereunder, or any obligation or agreement contained in any of
the Loan Documents; or (h) any other occurrence, circumstance, happening or
event, whether similar or dissimilar to the foregoing, and whether seen or
unforeseen, which otherwise might constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or which otherwise might
limit recourse against Borrower or Guarantor to the fullest extent permitted by
law. 8. Guarantor Waivers. Guarantor hereby waives: (a) the benefit of all
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms of this Guaranty (and agrees that Guarantor's
obligations shall not be affected by any circumstances, whether or not referred
to in this Guaranty, which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor); Guaranty of Non-Recourse Obligations Form
6015 Page3 Fannie Mae 06-19 © 2019 Fannie Mae



--------------------------------------------------------------------------------



 
[a104guaranty004.jpg]
(b) the benefits of any right of discharge under any and all statutes or other
laws relating to guarantors or sureties and any other rights of sureties and
guarantors; ( c) diligence in collecting the Indebtedness, presentment, demand
for payment, protest and all notices with respect to the Loan Documents and this
Guaranty which may be required by statute, rule oflaw or otherwise to preserve
Lender's rights against Guarantor under this Guaranty, including notice of
acceptance, notice of any amendment of the Loan Documents, notice of the
occurrence of any Event of Default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest and
notice of the incurring by Borrower of any obligation or indebtedness; and (d)
all rights to require Lender to: ( 1) proceed against or exhaust any collateral
held by Lender to secure the repayment of the Indebtedness; (2) proceed against
or pursue any remedy it may now or hereafter have against Borrower or any
guarantor, or, if Borrower or any guarantor is a partnership, any general
partner of Borrower or general partner of any guarantor; or (3) demand or
require collateral security from Borrower, any other guarantor or any other
Person as provided by applicable law or otherwise. 9. No Effect Upon
Obligations. At any time or from time to time and any number of times, without
notice to Guarantor and without releasing, discharging or affecting the
liability of Guarantor: (a) the time for payment of the principal of or interest
on the Indebtedness may be extended or the Indebtedness may be renewed in whole
or in part; (b) the rate of interest on or period of amortization of the
Mortgage Loan or the amount of the Monthly Debt Service Payments payable under
the Loan Documents may be modified; ( c) the time for Borrower's performance of
or compliance with any covenant or agreement contained in any Loan Document,
whether presently existing or hereinafter entered into, may be extended or such
performance or compliance may be waived; (d) the maturity of the Indebtedness
may be accelerated as provided in the Loan Documents; ( e) any or all payments
due under the Loan Agreement or any other Loan Document may be reduced; (f) any
Loan Document may be modified or amended by Lender and Borrower in any respect,
including an increase in the principal amount of the Mortgage Loan; Guaranty of
Non-Recourse Obligations Form 6015 Page4 Fannie Mae 06-19 © 2019 Fannie Mae



--------------------------------------------------------------------------------



 
[a104guaranty005.jpg]
(g) any amounts under the Loan Agreement or any other Loan Document may be
released; (h) any security for the Indebtedness may be modified, exchanged,
released, surrendered or otherwise dealt with or additional security may be
pledged or mortgaged for the Indebtedness; (i) the payment of the Indebtedness
or any security for the Indebtedness, or both, may be subordinated to the right
to payment or the security, or both, of any other present or future creditor of
Borrower; (i) any payments made by Borrower to Lender may be applied to the
Indebtedness in such priority as Lender may determine in its discretion; and (k)
any other terms of the Loan Documents may be modified as required by Lender. 10.
Joint and Several (or Solidary) Liability. If more than one Person executes this
Guaranty as Guarantor, such Persons shall be liable for the obligations
hereunder on a joint and several (solidary instead for purposes of Louisiana
law) basis. Lender, in its discretion, may: (a) to the extent permitted by
applicable law, bring suit against Guarantor, or any one or more of the Persons
constituting Guarantor, and any other guarantor, jointly and severally
(solidarily instead for purposes of Louisiana law), or against any one or more
of them; (b) compromise or settle with any one or more of the Persons
constituting Guarantor, or any other guarantor, for such consideration as Lender
may deem proper; (c) discharge or release one or more of the Persons
constituting Guarantor, or any other guarantor, from liability or agree not to
sue such Person; and (d) otherwise deal with Guarantor and any guarantor, or any
one or more of them, in any manner, and no such action shall impair the rights
of Lender to collect from Guarantor any amount guaranteed by Guarantor under
this Guaranty. Nothing contained in this Section 10 shall in any way affect or
impair the rights or obligations of Guarantor with respect to any other
guarantor. 11. Subordination of Affiliated Debt. Any indebtedness of Borrower
held by Guarantor now or in the future is and shall be subordinated to the
Indebtedness and any such indebtedness of Borrower shall be collected, enforced
and received by Guarantor, as trustee for Lender, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty. Guaranty of Non-Recourse Obligations Form 6015 Page 5 Fannie Mae
06-19 © 2019 Fannie Mae



--------------------------------------------------------------------------------



 
[a104guaranty006.jpg]
12. Subrogation. Guarantor shall have no right of, and hereby waives any claim
for, subrogation or reimbursement against Borrower or any general partner of
Borrower by reason of any payment by Guarantor under this Guaranty, whether such
right or claim arises at law or in equity or under any contract or statute,
until the Indebtedness has been paid in full and there has expired the maximum
possible period thereafter during which any payment made by Borrower to Lender
with respect to the Indebtedness could be deemed a preference under the
Insolvency Laws. 13. Voidable Transfer. If any payment by Borrower is held to
constitute a preference under any Insolvency Laws or similar laws, or if for any
other reason Lender is required to refund any sums to Borrower, such refund
shall not constitute a release of any liability of Guarantor under this
Guaranty. It is the intention of Lender and Guarantor that Guarantor's
obligations under this Guaranty shall not be discharged except by Guarantor's
performance of such obligations and then only to the extent of such performance.
If any payment by any Guarantor should for any reason subsequently be declared
to be void or voidable under any state or federal law relating to creditors'
rights, including provisions of the Insolvency Laws relating to a Voidable
Transfer, and if Lender is required to repay or restore, in whole or in part,
any such Voidable Transfer, or elects to do so upon the advice of its counsel,
then the obligations guaranteed hereunder shall automatically be revived,
reinstated and restored by the amount of such Voidable Transfer or the amount of
such Voidable Transfer that Lender is required or elects to repay or restore,
including all reasonable costs, expenses and legal fees incurred by Lender in
connection therewith, and shall exist as though such Voidable Transfer had never
been made, and any other guarantor, if any, shall remain liable for such
obligations in full. 14. Credit Report/Credit Score. Guarantor acknowledges and
agrees that Lender is authorized, no more frequently than once in any twelve
(12) month period, to obtain a credit report (if applicable) on Guarantor, the
cost of which shall be paid for by Guarantor. Guarantor acknowledges and agrees
that Lender is authorized to obtain a Credit Score (if applicable) for Guarantor
at any time at Lender's expense. 15. Financial Reporting. Guarantor shall
deliver to Lender such Guarantor financial statements as required by Section
8.02 (Books and Records; Financial Reporting- Covenants) of the Loan Agreement.
16. Further Assurances. Guarantor acknowledges that Lender (including its
successors and assigns) may sell or transfer the Mortgage Loan, or any interest
in the Mortgage Loan. Guaranty of Non-Recourse Obligations Form 6015 Page 6
Fannie Mae 06-19 © 2019 Fannie Mae



--------------------------------------------------------------------------------



 
[a104guaranty007.jpg]
(a) Guarantor shall, subject to Section 16(b) below: (1) do anything necessary
to comply with the reasonable requirements of Lender or any Investor of the
Mortgage Loan or provide, or cause to be provided, to Lender or any Investor of
the Mortgage Loan within ten (10) days of the request, at Borrower's and
Guarantor's cost and expense, such further documentation or information as
Lender or Investor may reasonably require, in order to enable: (A) Lender to
sell the Mortgage Loan to such Investor; (B) Lender to obtain a refund of any
commitment fee from any such Investor; or (C) any such Investor to further sell
or securitize the Mortgage Loan; (2) confirm that Guarantor is not in default
under this Guaranty or in observing any of the covenants or agreements contained
in this Guaranty ( or, if Guarantor is in default, describing such default in
reasonable detail); and (3) execute and deliver to Lender or any Investor such
other documentation, including any amendments, corrections, deletions or
additions to this Guaranty as is reasonably required by Lender or such Investor.
(b) Nothing in this Section 16 shall require Guarantor to do any further act
that has the effect of: (1) changing the essential economic terms of the
Mortgage Loan set forth in the related commitment letter between Borrower and
Lender; (2) imposing on Borrower or Guarantor greater personal liability under
the Loan Documents than that set forth in the related commitment letter between
Borrower and Lender; or (3) materially changing the rights and obligations of
Borrower or Guarantor under the commitment letter. 17. Successors and Assigns.
Lender may assign its rights under this Guaranty in whole or in part and, upon
any such assignment, all the terms and provisions of this Guaranty shall inure
to the benefit of such assignee to the extent so assigned. Guarantor may not
assign its rights, duties or obligations under this Guaranty, in whole or in
part, without Lender's prior written consent and any such assignment shall be
deemed void ab initio. The terms used to designate any of the parties herein
shall be deemed to include the heirs, legal representatives, successors and
assigns of such parties. Guaranty of Non-Recourse Obligations Form 6015 Page 7
Fannie Mae 06-19 © 2019 Fannie Mae



--------------------------------------------------------------------------------



 
[a104guaranty008.jpg]
18. Final Agreement. Guarantor acknowledges receipt of a copy of each of the
Loan Documents and this Guaranty. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. All
prior or contemporaneous agreements, understandings, representations and
statements, oral or written, are merged into this Guaranty. Neither this
Guaranty nor any of its provisions may be waived, modified, amended, discharged
or terminated except by an agreement in writing signed by the party against
which the enforcement of the waiver, modification, amendment, discharge or
termination is sought, and then only to the extent set forth in that agreement.
19. Governing Law. This Guaranty shall be governed by and construed in
accordance with the substantive law of the Property Jurisdiction without regard
to the application of choice of law principles that would result in the
application of the laws of another jurisdiction. 20. Property Jurisdiction.
Guarantor agrees that any controversy arising under or in relation to this
Guaranty shall be litigated exclusively in the Property Jurisdiction. The state
and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies which
shall arise under or in relation to this Guaranty or any other Loan Document
with respect to the subject matter hereof. Guarantor irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. 21. Time is of the Essence. Guarantor agrees
that, with respect to each and every obligation and covenant contained in this
Guaranty, time is of the essence. 22. No Reliance. Guarantor acknowledges,
represents and warrants that: (a) it understands the nature and structure of the
transactions contemplated by this Guaranty and the other Loan Documents; (b) it
is familiar with the provisions of all of the documents and instruments relating
to such transactions; (c) it understands the risks inherent in such
transactions, including the risk of loss of all or any part of the Mortgaged
Property or of the assets of Guarantor; Guaranty of Non-Recourse Obligations
Form 6015 Page 8 Fannie Mae 06-19 © 2019 Fannie Mae



--------------------------------------------------------------------------------



 
[a104guaranty009.jpg]
(d) it has had the opportunity to consult counsel; and ( e) it has not relied on
Lender for any guidance or expertise in analyzing the financial or other
consequences of the transactions contemplated by this Guaranty or any other Loan
Document or otherwise relied on Lender in any manner in connection with
interpreting, entering into or otherwise in connection with this Guaranty, any
other Loan Document or any of the matters contemplated hereby or thereby. 23.
Notices. Guarantor agrees to notify Lender of any change in Guarantor's address
within ten (10) Business Days after such change of address occurs. All notices
under this Guaranty shall be: (a) in writing and shall be (1) delivered, in
person; (2) mailed, postage prepaid, either by registered or certified delivery,
return receipt requested; (3) sent by overnight courier; or (4) sent by
electronic mail with originals to follow by overnight courier; (b) addressed to
the intended recipient at the notice addresses provided under the signature
block at the end of this Guaranty; and (c) deemed given on the earlier to occur
of: (1) the date when the notice is received by the addressee; or (2) if the
recipient refuses or rejects delivery, the date on which the notice is so
refused or rejected, as conclusively established by the records of the United
States Postal Service or such express courier service. 24. Construction. (a) Any
reference in this Guaranty to an "Exhibit" or "Schedule" or a "Section" or an
"Article" shall, unless otherwise explicitly provided, be construed as
referring, respectively, to an exhibit or schedule attached to this Guaranty or
to a Section or Article of this Guaranty. (b) Any reference in this Guaranty to
a statute or regulation shall be construed as referring to that statute or
regulation as amended from time to time. (c) Use of the singular in this
Guaranty includes the plural and use of the plural includes the singular.
Guaranty of Non-Recourse Obligations Form 6015 Page 9 Fannie Mae 06-19 © 2019
Fannie Mae



--------------------------------------------------------------------------------



 
[a104guaranty010.jpg]
(d) As used in this Guaranty, the term "including" means "including, but not
limited to" or "including, without limitation," and is for example only, and not
a limitation. (e) Whenever Guarantor's knowledge is implicated in this Guaranty
or the phrase "to Guarantor's knowledge" or a similar phrase is used in this
Guaranty, Guarantor's knowledge or such phrase(s) shall be interpreted to mean
to the best of Guarantor's knowledge after reasonable and diligent inquiry and
investigation. (f) Unless otherwise provided in this Guaranty, if Lender's
approval, designation, determination, selection, estimate, action or decision is
required, permitted or contemplated hereunder, such approval, designation,
determination, selection, estimate, action or decision shall be made in Lender's
sole and absolute discretion. (g) All references in this Guaranty to a separate
instrument or agreement shall include such instrument or agreement as the same
may be amended or supplemented from time to time pursuant to the applicable
provisions thereof. (h) "Lender may" shall mean at Lender's discretion, but
shall not be an obligation. 25. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF GUARANTOR AND LENDER (A) AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR
ANY LOAN DOCUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS GUARANTOR AND
LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR
IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARA TEL Y GIVEN BY
GUARANTOR AND LENDER, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT
LEGAL COUNSEL. 26. Schedules. The schedules, if any, attached to this Guaranty
are incorporated fully into this Guaranty by this reference and each constitutes
a substantive part of this Guaranty. ATTACHED SCHEDULE. The following Schedule
is attached to this Guaranty: Schedule 1 Modifications to Guaranty [Remainder of
Page Intentionally Blank] Guaranty of Non-Recourse Obligations Form 6015 Page 10
Fannie Mae 06-19 © 2019 Fannie Mae



--------------------------------------------------------------------------------



 
[a104guaranty011.jpg]
IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
(where applicable) or has caused this Guaranty to be signed and delivered under
seal (where applicable) by its duly authorized representative. Where applicable
law so provides, Guarantor intends that this Guaranty shall be deemed to be
signed and delivered as a sealed instrument. GUARANTOR: STEADFAST INCOME REIT,
INC., a Maryland corporation By: (SEAL) Name:vinJ.eating~ ~ Title: Treasurer
Address for Notices to Guarantor: 18100 Von Karman Ave. Suite 500 Irvine. Ca
92612 Attn: Kevin J. Keatim:i. Ana Marie del Rio Email address:
AnaMarie.delRio@SteadfastCo.com Guaranty of Non-Recourse Obligations Form 6015
Page S-1 Fannie Mae 06-19 © 2019 Fannie Mae



--------------------------------------------------------------------------------



 
[a104guaranty012.jpg]
SCHEDULE 1 TO GUARANTY OF NON-RECOURSE OBLIGATIONS State-Specific Provisions 1.
Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Guaranty to which this Schedule is attached. 2. The
additional provision(s) set forth below shall also apply and are incorporated
into the Guaranty: GEORGIA: Section 7 of the Guaranty is hereby amended by
adding the following new language to the end thereof: (i) Guarantor acknowledges
and agrees that Lender has the right to collect on other collateral and to apply
the receipts and proceeds therefrom to the amount due on the Indebtedness and
that such application of such receipts and proceeds shall not reduce, affect or
impair the liability of Guarantor under this Guaranty. Section 8 of the Guaranty
is hereby amended by adding the following new language to the end thereof: (e)
In addition, Guarantor waives the benefit of O.C.G.A. Section 10-7-24. (f)
Guarantor also waives any and all defenses, claims and discharges of Borrower,
or any other obligor, pertaining to the Indebtedness, except the defense of
discharge by payment in full. Without limiting the generality of the foregoing
in this subparagraph (f), Guarantor will not assert, plead or enforce against
Lender any defense of waiver, release, statute of limitations, res judicata,
statute of frauds, fraud, incapacity, minority, usury, illegality or
unenforceability which may be available to Borrower or any other person liable
in respect of any of the Indebtedness, or any setoff available against Lender to
Borrower or any such other person, whether or not on account of a related
transaction. Guarantor expressly agrees that Guarantor shall be and remain
liable, to the fullest extent permitted by applicable law, for any deficiency
remaining after foreclosure of any deed to secure debt or security interest
securing the Indebtedness, whether or not the liability of Borrower or any other
obligor for such deficiency is discharged pursuant to statute or judicial
decision. Guarantor shall remain obligated, to the fullest extent permitted by
law, to pay such amounts as though Borrower's obligations had not been
discharged. Guaranty of Non-Recourse Obligations Form 6015 Page Sch. 1-1 Fannie
Mae 06-19 © 2019 Fannie Mae



--------------------------------------------------------------------------------



 